PER CURIAM.
This is an original action in habeas corpus instituted by the petitioner, Robert Dawl Beavers, for the purpose of being admitted to bail upon a charge of murder pending against .him by an information filed in the district court of Pottawatomie County.
The complete transcript of the evidence of a number of witnesses taken at the preliminary hearing, and also evidence of the petitioner offered in the district court of Pottawatomie County at the time the application for bail was considered and denied by that court has been considered in connection with this application.
 Petitioner does not deny that he shot and killed Walter Haskell Phillips in the bath room of the home of Bob Johnson, in Shawnee, Oklahoma, where defendant swore that he and his former wife had gone for a conversation, and where evidence was introduced at the preliminary hearing to show that the deceased had *155entered in an effort to attack the defendant. There is conflict in the evidence. We do not care to comment upon . the weight of the evidence, but are convinced that the petitioner has made .a sufficient .showing to entitle him to be admitted to hail. Ex parte Christenberry, 82 Okl.Cr. 378, 170 P.2d 871; Ex parte Lee, 91 Okl. Cr. 426, 219 P.2d 638; Ex parte Hickerson, Okl.Cr., 244 P.2d 349.
It is therefore ordered that petitioner be admitted to bail in the reasonable sum of $20,000, conditioned as required by law, and to be approved by the court clerk of Pottawatomie County, Oklahoma.